DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilman et al. U.S. Patent Application Publication US2009/0106327A1 in view of Goldszmidt et al. U.S> Patent 8,504,874.
As per claim 1, Dilman teaches a maintenance management system comprising: a failure information database that stores at least a failure mode for each of diagnosis target assets (¶ 0031-0032); an automatic diagnosis definition database that stores diagnostic criteria for diagnosing failure modes of the diagnosis target assets (¶ 0046, 0057); a maintenance method database that stores in advance a maintenance method corresponding to a failure mode (¶ 0063); an automatic diagnosis result log storage unit that records at least a diagnosis result by the 
As per claim 2, Dilman teaches the maintenance management system according to claim 1, wherein the task performance analysis unit compares a maintenance work content recorded in the maintenance work log storage unit with a maintenance method corresponding to a failure mode of a diagnosis result by the automatic diagnosis unit and stored in the maintenance method database, calculates a matching degree, and detects that an automatic diagnosis result is used for maintenance work, based on the matching degree calculated (¶ 0062-0065).

As per claim 4, Goldszmidt teaches the maintenance management system according to claim 2, further comprising a charge processing device that calculates a charge amount for use of a diagnosis result by the automatic diagnosis unit, based on at least the matching degree calculated by the task performance analysis unit (column 3, lines 27-39, wherein cost is interpreted as charge).  
As per claim 5, Goldszmidt teaches the maintenance management system according to claim 3, further comprising a charge processing device that calculates a charge amount for use of a diagnosis result by the automatic diagnosis unit, based on at least the matching degree calculated by the task performance analysis unit (column 3, lines 27-39).
As per claim 8, Goldszmidt teaches the maintenance management system according to claim 6, wherein 70the charge amount estimation unit estimates a charge amount for use of a diagnosis result by the automatic diagnosis unit, based on the matching degree calculated by the task performance analysis unit, the information regarding the alarm issued recorded in the automatic diagnosis result log storage unit, and a profit obtained by use of the diagnosis result for maintenance work (column 3, lines 27-39, wherein the reduction of downtime is interpreted as the profit).
As per claim 9, Goldszmidt teaches the maintenance management system according to claim 7, wherein the charge amount estimation unit estimates a charge amount for use of a diagnosis result by the automatic diagnosis unit, based on the matching degree calculated by the task performance analysis unit, the information regarding the alarm issued recorded in the automatic diagnosis result log storage unit, and a profit obtained by use of the diagnosis result for maintenance work (column 3, lines 27-39).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dilman.


As per claim 10, Goldszmidt teaches a maintenance management confirmation device comprising: a failure information database that stores at least a failure mode for each of diagnosis target assets; an automatic diagnosis definition database that stores diagnostic criteria for diagnosing failure modes of the diagnosis target assets; a maintenance method database that 71stores in advance a maintenance method corresponding to a failure mode; an automatic diagnosis result log storage unit that records at least a diagnosis result by an automatic diagnosis unit and information regarding an alarm issued; and a maintenance work log storage unit that records at least a maintenance work content performed on each of the diagnosis target assets, and including a task performance analysis unit that compares a maintenance work content recorded in the maintenance work log storage unit with a maintenance method corresponding to a failure mode of a diagnosis result by the automatic diagnosis unit and stored in the maintenance method database, and detects that an automatic diagnosis result is used for maintenance work (¶ 0031-0032, 0046, 0057, 0062-0065, as mapped in claim 1).
As per claim 11, Goldszmidt teaches the maintenance management confirmation device according to claim 10, wherein the task performance analysis unit compares a maintenance work content recorded in the maintenance work log storage unit with a maintenance method corresponding to a failure mode of a diagnosis result by the automatic diagnosis unit and stored in the maintenance method database, calculates a matching degree, and detects that an automatic diagnosis result is used for maintenance work, based on the matching degree calculated (¶ 0062-0065).
As per claim 12, Goldszmidt teaches the maintenance management confirmation device according to claim 11, wherein the failure information database stores a network representing a hierarchical relationship between a plurality of components constituting each of the diagnosis target assets, and the task performance analysis unit calculates the matching degree by using a component corresponding to a maintenance work content recorded in the maintenance work log storage unit, and a decreasing function based on a distance on a network to a component corresponding to a maintenance method corresponding to a failure mode of a diagnosis result by the automatic diagnosis unit and stored in the maintenance method database (¶ 0080, 0105).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070294090 to Thieret et al.:  Automated repair for nodes of network.
US 2016/0153806  to Ciasulli et al.:  Operating health monitoring of devices.


 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113